AO 120 (Rev. 08/10)

                            Mail Stop 8                                                          REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                                FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                                 ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                      TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                    Northern District of Georgia                              on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
 1:19-cv-02448-ELR                         5/30/2019                                            Northern District of Georgia
PLAINTIFF                                                                    DEFENDANT


 Inventergy LBS, LLC                                                           Datablaze, LLC


        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 8,760,286                                6/24/2014                   Inventergy LBS, LLC

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                     G   Answer        G   Cross Bill    G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT

    Dismissed Voluntarily.




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
    JAMES N. HATTEN                                                 s/Jill Ayers                                               8/26/2019


Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                      Reset
